COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-340-CV
  
   
HOLLY 
GOLIGHTLY WOOD                                                     APPELLANT
  
V.
  
ROBERT 
WESLEY WOOD, III                                                      APPELLEE
 
  
----------
FROM 
THE 16TH DISTRICT COURT OF DENTON COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
May 26, 2005, we notified appellant that her brief had not been filed as 
required by rule 38.6(a). TEX. R. APP. P. 38.6(a). We stated we would dismiss the 
appeal for want of prosecution unless appellant or any party desiring to 
continue this appeal filed with the court within ten days a response showing 
grounds for continuing the appeal. See TEX. 
R. APP. P. 38.8(a)(1). We have not received 
any response.
        Because 
appellant’s brief has not been filed, we dismiss the appeal for want of 
prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b).
   
                                                                  PER 
CURIAM
 
 
 
PANEL 
D:   LIVINGSTON, DAUPHINOT and HOLMAN, JJ.
 
DELIVERED: 
June 23, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.